849 F.2d 607Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terry WILHELM, Plaintiff-Appellant,v.FEDERAL BUREAU OF INVESTIGATION, IDENTIFICATION DIVISION;Lamont Edward, Criminal Repository, Department Public Safety& Correctional Services;  John Sfondouris, Prince GeorgesCounty Government, Central Communications Facility;  PrinceGeorges County Police Department, Chief of Police;  CheverlyPolice Department, Chief of Police;  Bladensburg PoliceDepartment, Chief of Police;  Laurel City Police Department,Chief of Police;  Maryland State Police, Crime Lab, Chief ofPolice, Crime Division, Defendants-Appellees.
No. 88-7015.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 27, 1988.Decided:  June 13, 1988.

Terry Wilhelm, appellant pro se.
Elizabeth Hartley Trimble (Office of the U.S. Attorney), for appellee Federal Bureau of Investigation.
Millicent Edwards Gordon (Maryland State Police Headquarters), for appellee Edward.
John Peter McKenna (County Attorney's Office), for appellees John Sfondouris, Prince Georges County Police Department.
Daniel Karp (Allen, Thieblot & Alexander), for remaining appellees.
Before WIDENER and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Terry Wilhelm appeals from the district court's order dismissing his complaint filed under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wilhelm v. Federal Bureau of Investigation, C/A No. 87-1269-JH (D.Md. Oct. 27, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.